784 N.W.2d 809 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ricky BROSS, Defendant-Appellant.
Docket No. 140948. COA No. 296121.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the March 2, 2010 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to remand and for appointment of counsel are DENIED.